Title: To Thomas Jefferson from Jacob Crowninshield, 14 July 1804
From: Crowninshield, Jacob
To: Jefferson, Thomas


                  
                     Sir.
                     Salem 14th. July 1804.—
                  
                  Agreeably to my promise just before I left Washington, I lately sent you the articles mentioned in the enclosed memorandum, which I procured about six weeks past immediately on the return of our fishing vessels from the Banks. It was some time before any good opportunity offered to forward them, and the vessel by which I was finally obliged to send them will proceed no further than Baltimore, the Captain however had my directions to transmit the packages to the nearest port leading to your seat in Virginia; where if I did not misunderstand you, it was your wish they might come in preference to Washington
                  Permit me to embrace this occasion of assuring you that the republican principles are gaining ground in the Eastern States. The friends of your excellent Administration encrease daily. The general measures which have been pursued are considered wise and proper, and if calumny has spread her vile insinuations we may be certain that Federalism gains no new converts but on the contrary experience demonstrates her cause to be in a rapid decline. The success in New Hampshire was highly pleasing. I had anticipated a considerable change but I am free to confess our friends in that quarter have exceeded my expectations, indeed I think they have done wonders. In this State too I trust an advance has been made which holds out the prospect of sure victory. In our Legislature the opposing party hardly outvoted the republicans and on the question of a general ticket parties stood almost equally balanced, and had not two or three members been necessarily absent the vote to District the State for the choice of Electors must have been carried, but even as it now stands I am not without great hopes of the Republican ticket prevailing in the State at large, at any rate I feel very confident our opponents will have nothing to boast of at the close of the Election in Massachusetts.—
                  The conduct of the English Frigate Cambrian in impressing men within our own jurisdiction (thereby adding to her force while on neutral ground) is considered here as a very daring infringement of our rights, and all parties seem to hope that it will be properly noticed. It is bad enough to impress our seamen at sea, (and I hope we shall both live to see the time when free ships shall make free men as well as free goods,) but surely if the British public ships can thus go on, they might soon be hardy enough (as in Portugal) to send press gangs into our streets, and seize the Citizen as he passed to his daily occupation, at all events submission invites to new & aggravating insults, and rather than abandon rights we all deem sacred, I would sooner risk all consequences, however, I can not for a moment suppose that the Governmt of Great Britain will justify such an outrage, comitted too in the port of a friendly power and under circumstances which certainly reflect no credit on her Commanders.
                  Great Britain has often allowed her armed vessels on the high seas to commit aggressions on the innocent commerce of neutrals, and even during the present war our vessels have not been exempt from unjust captures. Both the belligerant nations have violated our neutral, and just rights to a free trade. the English as it respects vessels bound to and from Martineco, and other places pretended to be blockaded, and the French in relation to those carrying on commerce with Hispaniola, and other Islands in that neighbourhood, and the latter in numerous instances have been aided by the Spaniards, who have shamefully engaged in the plunder. their agents at St Jago de Cuba in particular have allowed more than forty sail of American prizes to be carried into a small port 5 or 6 miles from that city, where the officers and men have been turned adrift without a cent in their pockets their cargoes taken out and reshipped in other bottoms (without condemnation) their vessels taken from them, & left as food for worms, or disposed of in a clandestine and illegal manner, and all these unjustifiable transactions have been fully known to the Governor of the Havana, an officer of the Spanh Crown, who could readily have arrested the progress of the evil at any moment he pleased. In many instances the privateers have no commissions, or carry those out of date, or others which have been forged. Sure I am, we should be responsible to Spain, if we suffered her mercht vessels to be thus bro’t into our ports, by the privateers of a nation not at war with her, especially if we afterwards permitted the property to be wasted or sold in violation of all forms of law.—If the United States once commanded in East Florida (and I fondly anticipate the time when that territory will be ours) the Spaniards in Cuba would be extremely cautious in giving us the least cause of uneasiness, and I presume we should hear little complaint of captures in that quarter.—
                  I sincerely beg your pardon for these deviations from the real objects I had in view in sending this letter, which were simply to give you information of my having transmitted the articles referred to, and to assure you, as I now do, that I am with my ardent wishes for your health and happiness, your very
                  Obliged and devoted servant
                  
                     
                        Jacob Crowninshield
                     
                  
                  
                     PS. I take the liberty of transmitting to you, accompanying this communication, an Oration pronounced here on the 4th inst by Joseph Story Esqe which I think you will consider as the work of a master, and you will oblige me by shewing it to my friends Mr. Randolph and Mr. Eppes to whom I beg my best respects may be presented.—
                  
                